Case 8:20-cv-00043-SB-ADS Document 133-1 Filed 08/12/20 Page 1 of 2 Page ID #:1679




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   KEVIN E. FRIEDL
      E-mail: kevin.friedl@cfpb.gov (NY Bar #5240080)
  5   Phone: (202) 435-9268
      1700 G Street, NW
  6   Washington, DC 20552
      Fax: (202) 435-5471
  7
      LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
  8   E-mail: leanne.hartmann@cfpb.gov
      Phone: (415) 844-9787
  9   301 Howard St., Suite 1200
      San Francisco, CA 94105
 10   Fax: (415) 844-9788
 11   Attorneys for Plaintiff Bureau of Consumer Financial Protection
 12
                       UNITED STATES DISTRICT COURT
 13                   CENTRAL DISTRICT OF CALIFORNIA
 14
      Bureau of Consumer Financial Protection, )   Case No.: 8-20-cv-00043-JVS-ADS
 15                                            )
                       Plaintiff,              )   [PROPOSED] ORDER RE:
 16                                            )   PLAINTIFF’S EX PARTE
                  vs.                          )   APPLICATION TO STRIKE
 17                                            )   DEFENDANT JAWAD
      Chou Team Realty, LLC, et al.,           )   NESHEIWAT’S REQUESTS FOR
 18                                            )   ADDITIONAL RELIEF IN HIS
                       Defendants.             )   REPLY OR, IN THE
 19                                            )   ALTERNATIVE, FOR LEAVE TO
                                               )   FILE A SUR-REPLY
 20
 21                                                Honorable James V. Selna
                                                   United States District Judge
 22
 23
 24
 25
 26
 27
 28
Case 8:20-cv-00043-SB-ADS Document 133-1 Filed 08/12/20 Page 2 of 2 Page ID #:1680




  1         Good cause having been shown, Plaintiff’s Ex Parte Application is
  2   granted. The Court hereby strikes the requests in Defendant Jawad Nesheiwat’s
  3   Reply to stay this case and to strike the declaration submitted in support of
  4   Plaintiff’s Opposition.
  5         It is so ORDERED.
  6
  7   Dated:
  8
                                                           _______________________
  9
                                                           Honorable James V. Selna
 10                                                        United States District Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
